Case 5:16-cr-00433-RCL Document179 Filed 03/02/21 Page 1 of 22

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

GEORGE WILLIAMS,

Defendant-Movant,
Case No. 5:16-cr-433-RCL

V.
FILED UNDER SEAL

UNITED STATES OF AMERICA,

Plaintiff-Respondent.

 

MEMORANDUM OPINION

On April 21, 2017, defendant-movant George Williams pleaded guilty to conspiring to
distribute and possess with intent to distribute methamphetamine (“meth”) and cocaine, in
violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A), and 841(b)(1)(B). Indictment at 1, ECF
No. 24; Hearing Tr. at 5:4-8, ECF No. 153. After filing and withdrawing an appeal to the Fifth
Circuit, Williams submitted his present motion pro se under 28 U.S.C. § 2255 to vacate, set aside,
or correct his sentence. Mot., ECF No. 157; Judgment, ECF No. 156. Williams now says that he
was prejudiced by his original counsel’s alleged ineffectiveness during his plea negotiations and
sentencing. Mot. at 3-12, ECF No. 157. The government’s opposition disputes those claims, but
it also falsely asserted that Williams waived his right to collateral attacks in his plea agreement,
and it failed to address one of Williams’s grounds for relief. Response at 5-6, ECF No. 161; cf
Plea Agreement at 8, ECF No. 94. In response, the Court ordered supplemental briefing on those
issues and appointed Williams counsel. Mem. Order, ECF No. 162; Order, ECF No. 165. The
government then filed its supplemental brief, ECF No. 164, Williams his reply, ECF No. 172, and
the government a response to that reply, ECF No. 173. Having considered the briefs and the record,

the Court will now DENY Williams’s motion for the reasons discussed below.
Case 5:16-cr-00433-RCL Document179 Filed 03/02/21 Page 2 of 22

I. BACKGROUND

In May 2016, law enforcement deployed a confidential source (“CS”) to record phone
conversations between the CS and Williams, in which Williams orchestrated multiple drug
transactions. Plea Agreement at 9, ECF No. 94. On May 16, Williams agreed to provide two
pounds of crystal meth to the CS for a later payment of $9,000. /d. Williams instructed the CS to
wait at a Dollar General in Luling, Texas, for Williams’s cousin, Thomas Rodriguez, to deliver
the drugs. Jd. After Rodriguez did so, law enforcement seized the package and determined that it
contained 846 grams of meth, at a purity of 43%. Jd. at 9-10.

On May 16, Williams agreed, again, to provide one pound of crystal meth to the CS up
front for a later payment. Jd. at 10. Williams instructed the CS that during. the second transaction,
the CS could pay the $9,000 outstanding for the first transaction. Jd. The CS parked at the Dollar
General, and Rodriguez arrived a short time later. Jd. Rodriguez entered the CS’s vehicle, counted
and took the money, gave the CS the second bag of drugs, and left the scene. Jd. Law enforcement
then seized the bag and determined that it contained 287 grams of meth, at a purity of 86%. Id.

On June 1, 2016, the same CS recorded another comervaiion between himself and
Williams, in which Williams advised that he had recently received a shipment of cocaine. Jd.
Williams offeréd to sell the CS a kilogram for $27,000. Jd. The CS agreed, and Williams directed
him to drive to a Buc-ee’s gas station in New Braunfels, Texas. Id. The CS asked Williams for
another two kilograms of cocaine up front, and he offered to pay for four kilograms in total at the
upcoming transaction. Jd. (The two other kilograms would be exchanged in a later transaction). Jd.
Williams agreed and instructed the CS to wait for Rodriguez. Jd. Soon after, Rodriguez and an
associate, Perry Lux, met with the CS. Jd. After taking the CS’s $27,000, Rodriguez instructed

Lux to hand the CS a backpack. /d. at 11. Lux and Rodriguez then left the gas station. Jd) When
Case 5:16-cr-00433-RCL Document179 Filed 03/02/21 Page 3 of 22

law enforcement officers seized the backpack, they determined that it contained 1,985 grams of
cocaine. /d.

On June 15, 2016, a federal grand jury indicted Williams, Rodriguez, and Lux for several
offenses. Indictment, ECF No. 24. Williams, specifically, was charged with two counts of violating
21 U.S.C. §§ 841(a)(1) & 841(b)(1)(B) for the meth offenses, one count of violating 21 U.S.C.
§§ 841(a)(1) & 841(b)(1)(A) for the cocaine offense, and one count of violating 21 U.S.C. §§ 846,
841(b)(1)(A) & 841(b)(1)(B) for conspiracy to commit those offenses. Jd. at 1-3. Because of
Williams's prior drug felony convictions, the government filed a notice that Williams was subject
to 21 U.S.C. §§ 841(b)(1)(A) & 851’s enhanced penalty provisions. Penalty Enhancement, ECF
No. 91. These penalties included a fine of up to $8 million and a mandatory term of life
imprisonment. Jd. at 1.

Given those stiff consequences, Williams retained counsel and negotiated a plea
agreement. On April 11, 2017, Williams agreed to plead guilty to Count One of the indictment—
conspiracy to distribute and possess with intent to distribute meth and cocaine—in exchange for
the government dropping the other charges. Plea Agreement at 16, ECF No. 94. The government
also agreed that it would no longer seek a mandatory life sentence. /d. at 12. Williams’s plea
relinquished most avenues to collaterally attack his impending conviction and sentence, but
Williams expressly reserved “his right to challenge his sentence . . . based on claims of ineffective
assistance of counsel.” Jd. at 8. On April 21, 2017, Williams pleaded guilty in open court before a
magistrate judge. Hearing Tr. at 5:4-8, ECF No. 153.

Prior to Williams’s sentencing for that conviction, the Probation Office prepared a
Presentence Investigation Report (PSR) that detailed Williams’s offense and his other criminal

history. PSR, ECF No. 119. The PSR writer calculated that Williams had “a total offense level of
Case 5:16-cr-00433-RCL Document179 Filed 03/02/21 Page 4 of 22

33 and acriminal history category of V.” /d. at 13. The Sentencing Guidelines, therefore, suggested
an imprisonment range of 210 to 262 months. /d. Because the statutorily authorized maximum
sentence for Williams’s offense was only 20 years, however, his corrected Guidelines range
became 210 to 240 months. Id.

Williams’s retained counsel filed two objections to the PSR with the Probation Office.
Second Addendum, ECF No. 137; see also Objections, ECF Nos. 161-2 & 161-2. First, Williams’s
counsel argued that the PSR improperly calculated the amount of meth involved in the first
transaction with the CS. Jd. Because the 846 grams tested at a purity of only 43%, the PSR writer
tabulated that it was equivalent to 363.78 grams of “actual” (i.e., pure) meth, and she based
Williams’s offense level on the “actual” figure. PSR at 4, ECF No. 119. Doing so increased
Williams’s offense level beyond what it would have been had the PSR relied on the weight of the /
mixture itself—846 grams. Second Addendum, ECF No. 137. But the PSR writer pointed out,
correctly, that the Guidelines prescribe whichever method results in the “greater” offense level,
and she requested that the Court rule on the dispute at sentencing. Jd; cf United States Sentencing
Commission, Guidelines Manual § 2D 1.1 (2016) (“In the case of a mixture or substance containing
. .. methamphetamine, use the offense level determined by the entire weight of the mixture or
substance, or the offense level determined by the weight of the . . . methamphetamine (actual),
whichever is greater.”) (emphasis added). !

Second, Williams’s counsel argued that Williams should not have received three additional
criminal history points for his two convictions listed at Paragraphs 27 and 28 of the PSR, 1.e., his

December 14, 2006 and July 23, 2007 convictions for possession of a controlled substance. Second

 

! The Court refers to the 2016 Guidelines Manual, which remained in effect through October 31, 2018, and thus was
in effect when the Probation Office compiled Williams’s PSR. See 2016 Guidelines Manual, United States Sentencing
Commission, https://www.ussc.gov/guidelines/20 1 6-guidelines-manual.

4
Case 5:16-cr-00433-RCL Document179 Filed 03/02/21 Page 5 of 22

Addendum, ECF No. 137. She contended that “they should be considered related cases to the
conviction in Paragraph 25,” 1.e., his March 17, 2004 conviction for possession of a controlled
substance. /d.; cf PSR at 6-7, ECF No. 119. The PSR writer responded that the Sentencing
Guidelines explain that “prior Sentenees are always counted separately if the sentences were
imposed for offenses that were separated by intervening arrests.” Second Addendum, ECF No.
137; cf Sentencing Guidelines, § 4A1.2(a)(2). The PSR writer then asserted that Williams
experienced an intervening arrest—on January 20, 2007—for the drug offense that led to the July
23, 2007 conviction mentioned above. Second Addendum, ECF No. 137. On that basis, the PSR
writer maintained that it was proper to count the sentences separately, and thus to increase
Williams’s criminal history score on that basis. Jd. The PSR writer requested that the Court rule
on that issue at sentencing, too. Jd. So as the PSR stood on the eve of sentencing, it suggested that

Williams’s total offense level was V, his criminal history level 33, and his Guidelines range 210—

240 months’ imprisonment.

 

At Williams’s February 23, 2018 sentencing, his counsel renewed her objections to the
PSR’s calculation of the drug quantity and criminal history. Hearing Tr. at 2:22-3:16, ECF
No. 154. The Court considered and rejected those objections, finding that the PSR properly

calculated both figures. Jd. at 3:8-18. Williams’s counsel stated that she had no further objections.
Case 5:16-cr-00433-RCL Document179 Filed 03/02/21 Page 6 of 22

Id. at 3:16-17. The Court, therefore, adopted the PSR’s total offense level of 33, criminal history
of Category V, and Guidelines range of 210-240 months. Jd at 3:19-22. After accepting
Williams’s plea and considering the 18 U.S.C. § 3553(a) factors, the Court sentenced Williams to
180 months’ imprisonment, Id. at 9:23-10:2. | |

On March 26, 2018, Williams lodged an appeal in the U.S. Court of Appeals for the Fifth
Circuit and was appointed counsel, but he withdrew that appeal on September 20, 2018. Order,
ECF No. 144; Mandate, ECF No. 156. Then, on September 3, 2019, he filed his present motion
pro se under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence. Mot., ECF No. 157.
The government concedes that Williams’s motion was “timely filed,” and this Court agrees with
that concession upon its independent review. Mot. at 1, ECF No. 161; cf Day v. McDonough,
547 U.S. 198, 209 (2006); Shelton v. Unitéd States, 800 F.2d 292, 294 (6th Cir. 2015) (extending
Day to the § 2255 context).

Williams now challenges his conviction and sentence on four grounds, all of which, he
argues, fall under the rubric of ineffective assistance of counsel. Mot. at 16-24, ECF No. 157.
First, Williams argues that he was never actually arrested on January 20, 2007, “because he was
in jail at that time and had been for at least 30 days prior to the alleged arrest.” /d. at 16. He argues
that a reasonable investigation by his counsel would have revealed that fact, and thus that he should
not have received three additional points on his criminal history score. Jd.; Reply to Response at
4-5, ECF No. 172. Second, he argues that his counsel failed to challenge the PSR’s claim that his
first drug transaction involved 363.78 grams of “actual” meth, rather than 846 grams of “mixture,”
which increased his total offense level. Mot. at 18, ECF No. 157. Third, he argues that counsel
failed to contest his leadership role in the conspiracy, for which he received another two-point

increase in his offense level. Jd. at 20. Fourth and last, Williams argues that his counsel improperly
Case 5:16-cr-00433-RCL Document179 Filed 03/02/21 Page 7 of 22

induced him to plead guilty with a promise that he would receive less than fifteen years’
imprisonment—which did not occur—if he paid her $1,000. /d. at 21-24.

The government’s response addressed some of those arguments, but not others. See Mem.
Order at 1, ECF No. 162. Though it noted that Williams's counsel did dispute the three-point
increase to his criminal history, it failed to address whether Williams had actually been arrested
on January 20, 2007, or instead was already in custody, as Williams claims. Jd. And it also asserted
that Williams, in his plea agreement, had “expressly waived his right to collaterally attack his
conviction and sentence.” Response at 5-6, ECF No. 161. But that was false. Williams had
expressly reserved his right to mount challenges based on ineffective assistance of counsel—the
precise nature of his present claims. Plea Agreement at 8, ECF No. 94. In response to those
deficiencies, the Court appointed counsel to assist Williams with his motion and ordered
supplemental briefing on whether Williams's disputed arrest had actually occurred. Mem. Order
at 1-2, ECF No. 162.

As part of its supplemental briefing, the government located and attached the relevant
records of Williams’s state and local arrests, indictments, and convictions. See ECF Nos. 164-1—
164-9. These revealed that Williams—just as he had claimed—was never arrested on January 20,
2007. Supp. Mot. at 3, ECF No. 164. But that was not because Williams was in jail at the time, as
he maintains. Mot. at 16, ECF No. 157. Rather, he was out of custody on an appeal bond following
his conviction on December 14, 2006, for felony and misdemeanor unlawful restraint. Judgment,
ECF No. 164-3; Prison Jail Record, ECF No. 164-4 (noting Williams’s release from custody on
December 18, 2006). Ironically, far from being arrested, Williams used his freedom to commit
another drug crime on the date in dispute—January 20, 2007—for which he was later indicted by

a Texas grand jury. Indictment at 2, ECF No. 164-5. So Williams’s PSR was incorrect, as the
Case 5:16-cr-00433-RCL Document179 Filed 03/02/21 Page 8 of 22

government concedes, just not for the reason Williams initially said. Supp. Response at 2, ECF
No. 164. He was not in custody on January 20, 2007, but he was not arrested that day either. So
his December 2006 and March 2007 convictions indeed “should have been counted as a single
sentence” in the PSR. /d. at 4. And thus, the PSR’s failure to do so “overstated [ Williams’ ]
criminal history points as a result.” Jd.

Williams’s reply brief contends that this error was prejudicial. Reply to Response at 4, ECF
No. 172. He points out that the original PSR, with its inflated criminal history score, exposed him
to a Guidelines range of 210-240 months. /d. But his true Guidelines range, based on the correct
criminal history score of Category IV, should have been 188-235 months. Jd. He argues that a

reasonable investigation by his counsel would have uncovered that fact. Jd. at 4-5. ;

 

The government’s response argues that Williams’s original counsel was not ineffective

despite failing to discover the spurious arrest, and that Williams was not prejudiced even if that
failure amounted to ineffectiveness. The government concedes that the documents “necessary to
determine that the PSR was incorrect [were] available at the time of sentencing.” Response to
Reply at 2, ECF No. 173. But it argues that Williams’s counsel still made the “ultimately correct
argument” that the PSR’s criminal history score was wrong, even if she did not contemporaneously
understand the correct rationale. Jd. As to prejudice, the government points out that Williams’s -

sentence-——180 months—was lower than even the corrected Guidelines range. Jd. [I
Case 5:16-cr-00433-RCL Document179 Filed 03/02/21 Page 9 of 22

 

Having considered this expansive briefing and the entire record before it, the Court will

DENY Williams’s motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence. For
the reasons explained below, the Court concludes that three of Williams’s arguments—that his
original counsel improperly induced him to plead and failed to challenge his leadership role, and
that the PSR improperly calculated the amount of meth—are frivolous. And despite Williams's
appointed counsel’s admirable efforts, the Court agrees with the government that even had the
. original PSR been accurate, the possibility of an even further downward departure from Williams’s
ultimate, 180-month sentence is too speculative to warrant the requested relief.
II. LEGAL STANDARD

A prisoner in federal custody may attack his sentence under 28 U.S.C. § 2255 “upon the
ground that the sentence was imposed in violation of the Constitution or laws of the United
States[.]” 28 U.S.C. § 2255(a). If the prisoner succeeds in that showing, “the court which [sic]
imposed the sentence [may] vacate, set aside[,] or correct” it. Jd. Claims raised in such collateral
attacks that were not raised on direct appeal are ordinarily subject to the rule of “cause and
prejudice.” Massaro v. United States, 538 U.S. 500, 504 (2003). In other words, the movant must
provide an excuse for why he failed to raise the claims of error in the earlier proceeding, and he
must also show that he was harmed by the errors he now raises. United States v. Flores, 981 F.2d
231, 234 (Sth Cir. 1993).

Despite that rule’s general application to § 2255 motions, the Supreme Court has

recognized an exception for claims of ineffective assistance of counsel. Massaro, 538 U.S. at 504,
Case 5:16-cr-00433-RCL Document 179 Filed 03/02/21 Page 10 of 22

508-09. Unlike other claims, “an ineffective-assistance-of-counsel claim may be brought in a
collateral proceeding under § 2255, whether or not the petitioner could have raised the claim on
direct appeal.” /d. at 504. Indeed, raising the ineffective-assistance claim through a collateral attack
is often “preferable to direct appeal.” Id. Because trial counsel sometimes becomes appellate
counsel, and because even independent appellate counsel often must rely on trial counsel to
understand the record below, forcing ineffective-assistance claims into direct appeals could
produce “awkward” conflicts of interest. Jd. at 506. Therefore, “failure to raise an ineffective-
assistance-of-counsel claim on direct appeal does not bar the claim from being brought in a later,
appropriate proceeding under § 2255.” Jd. at 509.

Ineffective-assistance-of-counsel claims are said to derive from the Sixth Amendment’s
guarantee to the defendant of “the Assistance of Counsel for his defence.” U.S. Const., Amend.
VI; see also Strickland v. Washington, 466 U.S. 668, 684-85 (1984). Counsel, therefore, must
have the requisite “skill and knowledge” to effectively advocate for their clients’ best interests.
Strickland, 466 U.S. at 685. But not every slip or omission by counsel is an error of constitutional
magnitude. Rather, counsel’s errors rise to the level of ineffective assistance only when they are
unsupported by a reasonable strategy and actually prejudiced the defendant. Jd. at 681, 687; see
also Massaro, 538 US. at 501 (‘[A] defendant claiming ineffective counsel must show that
counsel’s actions were not supported by a reasonable strategy and that the error was prejudicial.”)
(citing Strickland).

In Williams’s case, he. challenges: counsel’s conduct at both the guilt phase (with his
allegation that counsel improperly induced him to plead) and at the sentencing phase (with his
allegations that counsel should have mounted additional challenges to his PSR). The Supreme

Court and the Fifth Circuit have extended the Strickland standard to those contexts as follows.

10
Case 5:16-cr-00433-RCL Document 179 Filed 03/02/21 Page 11 of 22

With plea bargains, the defendant shows the requisite “prejudice” from counsel’s performance
only when he shows “‘there is a reasonable probability that, but for counsel’s errors, he would not
have pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59
(1985). Specifically, to show that counsel wrongly induced him to plead, the defendant must show
that he was promised an “actual sentencing benefit,” the “exact terms of the alleged promise,”
“when, where, and by whom” it was made, and any eyewitnesses to the transaction. Bond v. Dretke,
384 F.3d 166, 168 (Sth Cir. 2004). In the sentencing phase, counsel’s errors become prejudicial
when they cause even “a minimal amount of additional time in prison.” Glover v. United States;
531 U.S. 198, 203 (2001); see also id. (explaining that “any amount of actual jailtime has Sixth
Amendment significance” in a Strickland analysis). And there, too; the movant must show-a
“reasonable probability” that, but for counsel’s errors, such additional time would not have ensued. ~
Lafler v. Cooper, 556 U.S. 156, 164 (2012).

UI. DISCUSSION

1. The Government's Argument that Williams’s Motion is Procedurally Barred
Because He Did Not Raise His Claims on Direct Appeal is Frivolous

The government argues that William’s motion is procedurally barred because he failed to
raise his present claims on direct appeal. Response at 2, ECF No. 161. That argument is frivolous.
As explained above, all four of Williams’s grounds for relief stem from alleged ineffective
assistance of counsel. And as was also explained above, binding Supreme Court precedent dictates
that “failure to raise an ineffective-assistance-of-counsel claim on direct appeal does not bar the
claim from being brought in a later, approprisie proceeding under § 2255.” Massaro, 538 U.S. at
509 (emphasis added). So having disposed of the government’s procedural bar argument, the Court

now proceeds to the merits of Williams’s motion, addressing each of his four grounds in turn.

11
Case 5:16-cr-00433-RCL Document 179 Filed 03/02/21 Page 12 of 22

2. Williams’s Counsel Did Not Induce Him to Plead Guilty By Falsely Promising
That He Would Receive A Sub-15-Year Sentence If He Paid Her $1,000 .

Williams argues that “[c]ounsel induced [him] to plead guilty by guaranteeing petitioner a
sentence of less than 15 years.if he pleaded guilty and paid her.” Mot. at 21, ECF No. 157. His
sole evidence for this allegation is a text message conversation between his counsel and his fiancé
that occurred affer he had pleaded guilty.” Jd. at 28-30. The Court reproduces that conversation
below, with original spelling and punctuation:

[Counsel]: George owes me money on our contract! I’m paying an
expert for his advice out of my attorneys fees!!!! Pay me so that I
can keep George from getting 15 fucking years which is what
probation is suggesting! Do not play games with me! Pay me so I

[Fiancé]: First of all that tone is insanely unprofessional! What it
seems is you’re threatening me as if you’re not going to do your job?
Is the $1000 going to minimize his time? And how much time?

[Counsel]: I am going to retain his services so as to help George but
I need you to help George by paying me for what he hired me to do.
I have a former federal probation officer giving me assistance but |
need to pay him so when can you pay me at least $1000? To prepare
objections to pre sentence report

Jun 23, 2017, 11:10 AM

[Fiancé]: He went to court last time unprepared to sign anything,
under pressure I might add. I need you to discuss with him later
about the objections to be made. Money is not needed to file for
objections. As far as his criminal history, shouldn’t that have be
analyzed by you already? He’s been asking you for that information.
Why are things getting worse instead of better? He hired you to help
ease things and things getting worse it seems. I’m aware you will be
speaking with him later. After I hear from George and also you to
get a better understanding of what’s being thrown at him and what
you’re going to do to help him. Besides file for “Continuance”.
$6000 later You have visited your client twice and now he has to

 

? Though the first three messages do not contain a time-stamp, their content—regarding a challenge to Williams’s
PSR—obviously indicates that they occurred post-plea. As discussed below, work did not even begin on the PSR until
after Williams had entered his guilty plea. See Min. Entry 4/21/2017; ECF No. 101

12
Case 5:16-cr-00433-RCL Document 179 Filed 03/02/21 Page 13 of 22

call you with his emergency minutes. I’m definitely a woman of my
word... show me some results and I’Il get the money together.

Mot. at 28-30, ECF No. 157. Williams argues that this exchange shows that his counsel “induced
his guilty plea by guaranteeing him that if she was paid he would receive a sentence less than 15
years and if she was not paid he would receive a much higher sentence.” Mot. at 21, ECF No. 157.
And so, he says, counsel wrongly “induced [him] to plead guilty” with that “unkept promise.” Jd.

Of course, Williams’s plea agreement directly warned him “that no one, including his
attorney, [could] guarantee the outcome of this case .. . and no one can guarantee what sentence
the Judge may impose if the’ defendant pleads guilty.” Plea Agreement at 4, ECF No. 94.
Williams’s coercion argument also directly cuts against his declaration at the plea colloquy that he
was pleading guilty “voluntarily and with full knowledge of the consequences.” Hearing Tr. at
8:5-10, ECF No. 153. Statements like those, made under oath and in open court, “carry a strong
presumption of verity.” Blackledge v. Allison, 431 U.S. 63, 74 (1977). Accordingly, they
“constitute a formidable barrier in any subsequent collateral proceedings.” Jd.

In his attempt to surmount that barrier, Williams invokes an exception to those principles
whereby a defendant may vitiate a plea if he can show, with specificity, a false promise made by
his counsel that induced a plea agreement the defendant otherwise would not have entered. See
Bond, 384 F.3d at 168. But as the government points out, Williams has not made that showing.
See Response at 9-10, ECF No. 161. First, the text message conversation took place after Williams
had already pleaded guilty in April 2017. Cf Hearing Tr. at 1, 5:4-11. The conversation does not
concern Williams’s plea, but counsel’s potential obj ections to the PSR during the sentencing phase.
Work did not even begin on the PSR the messages discuss until after Williams had entered his
guilty plea. See Min. Entry 4/21/2017; ECF No. 101 (referring the case to the Probation Office for

preparation of a PSR after Williams’s guilty plea earlier that day). So it is not logically possible

13
Case 5:16-cr-00433-RCL Document 179 Filed 03/02/21 Page 14 of 22

for a conversation after Williams’s plea to have induced that plea, wrongly or otherwise. See
Induce, New Oxford American Dictionary (3d ed. 2010) (“[B]ring about or give rise to.”).

Second, the messages do not even show “the exact terms of an alleged promise.” Bond,
384 F.3d at 168. They convey that his counsel needed $1,000 to pay for the services of a former
probation officer who was helping her prepare objections to the presentence report. Whether or
not counsel ever received those funds, she did prepare the very objections in dispute, submit them
to the Probation Office, renew them with this Court, and request a sub-fifteen-year term of
imprisonment at sentencing. Sentencing Tr. at 2:22-3:15; 7:22-25, ECF No. 154. So no promise
was ever “unkept,” since counsel’s only guarantee was to make objections in the attempt to secure
a lesser sentence—not of a lesser sentence itself.

And last, the notion that Williams “would not have pleaded guilty and would have insisted
on going to trial” but for the text messages is quite dubious. Hill, 474 U.S. at 59. Williams, a repeat
drug felon, faced mandatory life imprisonment if he were convicted at trial. See, e.g.,
Enhancement, ECF No. 91. And the evidence of his guilt was overwhelming. He was recorded
multiple times orchestrating the drug transactions for which he was indicted. Plea Agreement at 9—
11, ECF No. 94. There is no credible argument, then, that Williams would have insisted on a trial
but for the méssages, and thus they present no basis for relief.

3. Williams’s Counsel Did Object to the PSR’s Calculation of the Meth Amount,

Despite Williams’s Claim to the Contrary, and the Objection Was Baseless and
Overruled

William’s argument that his “[c]ounsel failed to investigate properly the probation officer’s
finding of the drug quantity,” but instead “simply relied on the probation officer’s erroneous
findings,” directly contradicts the record. Mot. at 18, ECF No. 157. Again, Williams claims he was

responsible for 846 grams of “mixture,” rather than 363.78 grams of “actual” meth (1.e., the pure

14
Case 5:16-cr-00433-RCL Document 179 Filed 03/02/21 Page 15 of 22

meth contained in the 846-gram mixture at a purity of 43%). Jd. But Williams’s counsel did object
to that conclusion. Objection, ECF No. 161-2. She argued, as Williams does now, that because the
mixture had “a purity level of 43%, it] therefore should not be counted.” Jd. After the Probation
Office overruled her objection, she renewed it with this Court at sentencing. Sentencing Tr, at
2:22-3:15, ECF No. 157. And this Court overruled the objection too, id., because the PSR properly
construed the recommended offense level under the Guidelines. The Guidelines plainly instruct to
choose whichever calculation—mixture or actual—-leads to the greater offense level. See United
States Sentencing Commission, Guidelines Manual § 2D1.1 (2016) (“In the case of a mixture or
substance containing ... methamphetamine, use the offense level determined by the entire weight
of the mixture or substance, or the offense level determined by the weight of the .. .
methamphetamine (actual), whichever is greater.’”’) (emphasis added). So not only did Williams’s
counsel make the precise objection he now claims she omitted, but that objection was incorrect.
Williams, therefore, has not shown that his counsel’s performance fell below an objectively
reasonable standard regarding the drug calculation, much less that he was thereby prejudiced. Cf
Strickland, 466 U.S. at 681, 687.

4. Williams’s Counsel Did Object to the Enhancement for Williams’s Leadership

Role in the Offense, Despite Williams ‘s Claim to the Contrary, and the
Objection was Baseless and Overruled

Williams next argues that his counsel “failed to . . . challenge” the enhancement Williams
received for his leadership role in the offense. Mot. at 19, ECF No. 157. Specifically, Williams
received a two-level enhancement under Guidelines § 3B1.1 for his role in recruiting his cousin,
Rodriguez, and for coordinating the buying and selling of the meth and cocaine. Objections, ECF
No. 119-1. Williams now claims that “he never had control over anyone nor was he in control over

property,” that Rodriguez “initiated all contacts and sells,” and that his attorney’s supposed “failure

15
Case 5:16-cr-00433-RCL Document 179 Filed 03/02/21 Page 16 of 22

to make the court aware of [his] position at sentencing” demonstrates her ineffectiveness. Mot. at
20-21, ECF No. 157. But again, the record evidence directly contradicts Williams’s claims.

First, Williams’s counsel did object to that enhancement. Objections at 1, ECF No. 119-1;
Objection, ECF No. 161-1. Indeed, she miadlel precisely the same abjection that Williams now
renews. Id. (“The defendant objects to the two-level enhancement for leadership role, and asserts
the enhancement does not apply because the conspiracy is limited to three participants, and two of
the participants (Rodriguez and Williams) are equally culpable.”). After the Probation Office
rejected those objections, it referred them to the Court for its ruling. /d. Williams’s counsel then
renewed those objections at sentencing, both orally and in written submissions. Sentencing Tr. at
2:22-3:17. The Court considered and overruled them, since they were as baseless then as they. are
now. Jd. at 4:1-5 (“The Court... adopts thé factual statements in the presentence report, and
resolves the objections to the report in favor of the probation writer and rejects the objections made
by the defendant.”).

Moreover, because those objections were wrong, Williams has suffered no prejudice in any
event. Section 3B1.1 of the then-effective Sentencing Guidelines stated that,

Based on the defendant’s role in the offense, increase the offense
level as follows:

(a) If the defendant was an organizer or leader of a criminal
activity that involved five or more participants or was
otherwise extensive, increase by 4 levels.

(b) Ifthe defendant was a manager or supervisor (but not an
organizer or leader) and the criminal activity involved
‘five or more participants or was otherwise exténsive,
increase by 3 levels.

(c) If the defendant was an organizer, leader, manager, or

supervisor in any criminal activity other than described in
(a) or (b), increase by 2 levels.

16
Case 5:16-cr-00433-RCL Document 179 Filed 03/02/21 Page 17 of 22

Guidelines Manual, supra, § 3B1.1. And while the commentary to that provision states that merely
suggesting commission of a crime does not warrant the adjustment, defendants qualify for it when
they serve as “the organizer, leader, manager, or supervisor of one or more other participants” in
the couispindey, Id. at nn.2-3. | | |

As explained above, Williams’s leadership role in the drug distribution conspiracy was
plain. Though his motion now claims that he was Rodriguez’s pawn, the truth is, of course, just
the opposite. Mot. at.20, ECF No. 157. Williams dictated when and where the drug transactions
would occur, the quantity of drugs involved, and the price at which they would be sold. Plea .
Agreement at 9-11, ECF No. 94. He approved the CS’s proposed payment plan and enticed the
CS into further transactions with his advisory that he had received a large shipment of cocaine
from his supplier. Jd. When the CS agreed to those exchanges, Williams deployed Rodriguez as
his courier, and Rodriguez always happened to show up exactly when, where, and with the drugs
Williams said he would. /d. And law enforcement caught Williams on tape arranging all of those
transactions. Jd. So even if counsel failed to reasonably perform in her challenge to the leadership
enhancement, there was no resultant prejudice, since that enhancement was clearly warranted.

5. Williams Fails to Establish a “Reasonable Probability” That He Would Have

Received a Sentence Even Further Below the Guidelines Had His PSR Not
Wrongly Included the Spurious January 20, 2007 Arrest

Last, Williams argues that his counsel’s failure to discover that he had not been arrested on
January 20, 2007 was both objectively unreasonable and prejudicial, since if counsel had
performed the relevant research to prove the arrest spurious, Williams would not have received
another three points on his criminal history score. Mot. at 16, ECF No. 157. The government
concedes that the documents “necessary to determine that the PSR was incorrect w[ere] available

at the time of sentencing.” Response to Reply at 2, ECF No. 173. Williams’s counsel’s excuse for

17
Case 5:16-cr-00433-RCL Document 179 Filed 03/02/21 Page 18 of 22

not finding those documents is unclear. But the government argues that Williams’s counsel still
managed to make the “ultimately correct” objection to the PSR, even if her rationale was wrong
or incomplete. /d. at 1. And it says that Williams cannot show prejudice in any event, since he
received a senience below even the corrected Guidelines range. Jd. at De |
Williams acknowledges that his actual, 180-month sentence was “even below the ‘revised

range’ of 188-235 months” that a corrected PSR would have suggested. Reply to Response at 6,

ECF No. 172.

 

Nothing in the briefing or record, however, suggests that such a further reduction was

“reasonably probable,” as is required for this Court to deduce actual prejudice from the error in
the PSR. Cf Lafler, 556 U.S. at 164. Again, Williams must show a “reasonable probability” that,
had counsel discovered the error, Williams would have received a lesser sentence. Jd. Even if
counsel had discovered the error, though, it would merely shift Williams’s Guidelines range from

210-240 months to 188-235 months. But Williams received a sentence of only 180 months—eight

months below even the corrected range. [iS

18
Case 5:16-cr-00433-RCL Document 179 Filed 03/02/21 Page 19 of 22

 

 

 
Case 5:16-cr-00433-RCL Document 179 Filed 03/02/21 Page 20 of 22

 

ee imposing its 180-month sentence on Williams, the Court

necessarily considered the sentencing factors set forth at 18 U.S.C. § 3553(a) to ensure that

Williams’s sentence was “sufficient, but not greater than necessary” to serve the purposes set forth
in the statute. Sentencing Tr. at 9:23-25; 10:1-2; 11:5—9; see also 18 U.S.C. § 3553(a). Those
factors require the Court to consider the Sentencing Guidelines, it is true, but they also require the
Court to consider a panoply of real-world information about the defendant, including his “history
and characteristics,” “the seriousness of [his] offense,” the need for “deterrence,” and the need to
“protect the public from further crimes of the defendant.” §§ 3553(a)(1) & (2)(A)(D). So while
correcting Williams’s PSR would have ameliorated § 3553’s Guidelines factor—one of several to

be considered—it would have exacerbated the severity of Williams’s real-world criminal conduct

20
Case 5:16-cr-00433-RCL Document 179 Filed 03/02/21 Page 21 of 22

under the other factors. Indeed, Williams was not in custody on January 20, 2007 because he was
out on bond committing yet another drug felony. Indictment at 2, ECF No. 164-5. So it turns out
that Williams’s real-world conduct—evaluated under factors (a)(1) and (a)(2)(A)-(a)(2)(D)—was
actually worse than was first suspected, rather than better. The possibility that the Court would
have imposed a sentence even shorter than Williams’s already below-Guidelines sentence had it
then known that Williams used his liberty while on bond from one felony conviction to commit
another felony is, simply put, remote. Such relief certainly would not have been so “reasonably
probable” as to show prejudice under the Sixth Amendment. Lafler, 556 U.S. at 164.
IV. CONCLUSION

For the above-stated reasons, the Court will DENY Williams's motion under 28 U.S.C.
§ 2255 to vacate, set aside, or correct his sentence.

In addition to deciding that issue, though, the Court must once again say a few words about
the conduct of the assigned Assistant United States Attorney (AUSA) in this case. As was
discussed above, the Court discovered that the assigned AUSA falsely represented that Williams
had waived the right to collateral attacks based on ineffective assistance of counsel—a right that
Williams had expressly reserved in the very plea agreement the assigned AUSA purported to |
quote. See Mem. Order at 1-2, ECF No. 162. But the lawyer for the government went further. His
“quotation” of the plea agreement specifically deleted that express reservation and replaced it with
an ellipsis. Jd. at 2. The Court ordered the assigned AUSA to show cause for that “disturb[ing]”
omission, and it ordered the clerk of court to provide a copy of that Order to the United States
Attorney for the Western District of Texas. Jd. The assigned AUSA claimed that the omission
arose when he mistakenly used a “standard office template” that apparently contains language

“designed to be used only in responses to motions that do not raise claims of ineffective assistance

21
Case 5:16-cr-00433-RCL Document 179 Filed 03/02/21 Page 22 of 22

of counsel.” Gov’t Response at 2-3, ECF No. 163. And he informed the Court that his “Office’s
leadership” apparently “intend[ed] to remind” other AUSAs about both the Department of
Justice’s policy against ineffective assistance waivers and about “the risks of using templates in
court filings.” Id. at 3. But the United States Attorney himself never communicated anything to
this Court about his assistant’s conduct or about the steps he would take to ensure that false
assertions were no longer filed under his name in this Court. Therefore, the Court will ORDER
the clerk of court to send a copy of this Memorandum Opinion to the Office of the Attorney
General of the United States for transmittal to William. Birney, Deputy Counsel for Professional

Responsibility, who has agreed to undertake a review of the conduct of the U.S. Attorney’s Office

in this case:

 

the Court will ORDER counsel for the government to respond within fourteen (14)
days of the corresponding Order’s issuance with a proposed redacted version of this Memorandum ~
Opinion that may be filed on the public docket consistent with the defendant’s safety. The

defendant shall file any response thereto within seven (7) days thereafter.

SIGNED this_ & Tbay of February, 2021.
=e

i
_ te eg C: Bente
Royce C. Lamberth
United States District Judge

22
